                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

J & J SPORTS PRODUCTIONS, INC.,           :
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                         No. 17-cv-1960
                                          :
ANTHONY J. MAGLIETTA and                  :
MOLLY’S PUB, INC.,                        :
                                          :
                  Defendants.             :
__________________________________________

                                           ORDER

        AND NOW, this 11th day of June, 2019, upon consideration of Plaintiff’s Renewed
Motion for Default Judgment, ECF No. 17, and for the reasons expressed in the opinion issued
this date, IT IS ORDERED THAT:

   1. Plaintiff’s Renewed Motion is GRANTED.

   2. Judgment is ENTERED in favor of Plaintiff and against Defendants, jointly and
      severally, on Count II of Plaintiff’s Complaint in the amount of $4,000.

   3. Count I of Plaintiff’s Complaint is DISMISSED with prejudice.

   4. Plaintiff shall file any request for attorneys’ fees and costs within fourteen days of the
      date of this order.

                                                            BY THE COURT:




                                                            /s/ Joseph F. Leeson, Jr.
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                             061019
